NO. 12-09-00347-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS


SANDRIA LYNN SHELDON,                                      '    APPEAL FROM THE 7TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   '    SMITH COUNTY, TEXAS

                               MEMORANDUM OPINION
                                      PER CURIAM
         Appellant has filed a pro se motion to dismiss this appeal. No decision having
been delivered by this court, the motion is granted, and the appeal is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered October 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)